Citation Nr: 1009797	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  04-35 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include paranoid schizophrenia, depression, and 
anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1973 to March 1977 and in the U.S. Navy from May 1980 to May 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

When the case was last before the Board in June 2007, the 
claims were reopened and then remanded for additional 
development.


FINDING OF FACT

The competent, credible evidence shows that the Veteran's 
paranoid schizophrenia had its onset during the Veteran's 
second period of active service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in April 2003, September 2007, 
and August 2009, the RO and the Appeals Management Center 
(AMC) provided notice to the Veteran regarding what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the Veteran and the types of evidence that will be obtained 
by VA.  Additionally, the September 2007 notice letter 
informed the Veteran as to disability ratings and effective 
dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claim was readjudicated by the 
AMC in November 2009, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and records 
associated with a Social Security Administration (SSA) 
disability determination.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of 
a current disability, (2) medical or lay evidence of in-
service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, the Veteran claimed entitlement to service 
connection for an acquired psychiatric disorder, classified 
as paranoid schizophrenia, as well as for an acquired 
psychiatric disorder, classified as a personality disorder 
with immature personality and situational adjustment 
reaction, also claimed as depression and anxiety.  Although 
these are separate claims, both of which were reopened and 
remanded in the June 2007 Board decision, they will be 
addressed together in this decision, because the Veteran 
cannot receive additional compensation for each separately 
diagnosed psychiatric disability, and because in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), it was held that when a 
claimant makes a claim, he or she is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  

The medical evidence of record includes service treatment 
records from the Veteran's first period of service in the 
U.S. Army between March 1973 and March 1977.  These records 
are silent for any complaints or findings of psychiatric 
problems.  The service treatment records from his second 
period of service in the U.S. Navy from May 1980 to May 1981 
include some records of treatment for psychiatric complaints.

The Veteran's May 1980 entrance examination was noted to 
reveal a normal psychiatric examination.  The report of 
medical history was silent for any complaints of a 
psychiatric nature.  In December 1980 the Veteran requested 
to see a psychiatrist or psychologist regarding increasing 
inner turmoil and anxiety due to problems with his ex-wife's 
actions, which he described as violent.  Mental status 
examination revealed that he spoke in a very slow voice and 
gave his story in a somewhat disorganized manner (which he 
was noted to be aware of).  His thinking was otherwise 
logical, goal oriented and well associated, and he denied 
delusions or hallucinations.  He also denied thoughts of 
suicide or homicide.  He was assessed with social problems 
and situational reaction, with moderately depressed mood.  He 
was seen again in mental health in January 1981 for 
reevaluation of depression and acute anxiety due to his 
marriage ending.  Also in January 1981, he was seen for 
complaints of mild dizziness.  At that time he was also noted 
to be lethargic and somewhat depressed.  He described custody 
problems as tearing him apart.  He was assessed with 
depression and acute anxiety.

In February 1981 he was feeling more discouraged and 
hopeless, and he requested a change of duty assignment and to 
be let off ship.  He was assessed with adjustment disorder 
with depressed mood.  It was recommended that he be 
administratively separated from the service.  A March 1981 
reevaluation and review of all records revealed no change 
from previous examinations.  He was to be separated from the 
service through administrative means.  He was diagnosed with 
a personality disorder, situational reaction, and depression.  
In April 1981 the Veteran was seen for an episode of diarrhea 
and light headedness.  The assessment was anxiety reaction 
and mild gastroenteritis.

VA records from February 1982 show complaints of "nerves."  
Specifically, the Veteran stated that he had "funny" feelings 
in his head whenever he thinks of his military days.  He also 
described having feelings of violence and feeling under 
pressure from his wife.  He was noted to be depressed over 
the state of the military at the time.  He indicated that he 
started "flipping out" at cops and felt like he was in a 
daze.  Another February 1982 treatment record revealed the 
Veteran to have a depressed mood and some psychomotor slowing 
on mental status examination.  His past history was said to 
include evidence of a personality disorder, passive 
aggressive type.  He was diagnosed with Axis I dysthymic 
disorder and Axis II passive aggressive personality disorder.

VA records from November 1982 through August 1984 reveal 
treatment for differentially diagnosed psychiatric disorders, 
including schizophrenia.  Among these records is a November 
1982 mental health treatment record that notes a diagnosis of 
depression and anxiety.  A March 1983 record notes a 
diagnosis of adjustment disorder with anxious mood.  A 
November 1983 VA hospital record indicates that the Veteran 
was admitted for hallucinations and "nerves gone bad." He was 
noted to have prior hospitalizations at VA facilities in 1982 
and 1983, where he had been diagnosed with adjustment 
disorder with anxious mood.  Following his hospital stay in 
November 1983 he was diagnosed for the first time with 
schizophrenia, paranoid type under Axis I.  He was also given 
an Axis II diagnosis of mixed personality disorder, passive-
dependent and aggressive.  Another November 1983 record that 
again diagnosed schizophrenia and mixed personality contained 
the Veteran's allegations that the major stress he was 
experiencing stemmed from conflict with his ex-wife regarding 
child support.  In this report the Veteran claimed that while 
he was in service, his ex-wife contacted a commanding officer 
while he was aboard ship in 1980, which created problems and 
precipitated his breakdown.

An April 1984 treatment record pointed out that the Veteran 
had filed for SSA benefits and that his claim was pending.  A 
July 1984 treatment record for acute alcohol abuse and 
alcohol notes depression and inability to think straight.  An 
August 1984 treatment record indicates that mixed personality 
disorder, passive aggressive and dependent, was an important 
facet of the Veteran's overall adjustment.

VA records from 1986 to 2003 show ongoing treatment for 
psychiatric problems.  The Veteran was treated for 
schizophrenia repeatedly in 1986.  In 1990 he was treated for 
schizophrenia and passive-aggressive personality disorder.  
An October 1992 VA general medical examination focused on 
other problems besides his psychiatric complaints but did 
note him to have psychological problems and a very flat 
affect.

Treatment records from 1998 to 2000 reveal multiple hospital 
stays for severe psychiatric problems that included 
hallucinations, paranoid thoughts, and other such symptoms of 
psychosis (in February 1998, May 1999, September 1999, 
November to December 1999, March to April 2000 and June to 
July 2000).  Other symptoms noted during these stays include 
complaints consistent with depression noted in February 1998 
and May 1999.  In September 1999, the Veteran was noted to 
have somatic complaints, as well as a history of depression.  
He was repeatedly diagnosed with schizophrenia during these 
hospital stays, but he was also given Axis II diagnoses of 
personality disorder, not otherwise specified, with dependent 
traits.  He also was diagnosed with depression along with the 
schizophrenia and personality disorder in September 1999 and 
in December 1999.  The discharge report from his March to 
April 2000 hospital stay noted that he endorsed complaints of 
depression in addition to psychotic thought processes.  
Although he was not diagnosed with depression in this report, 
the report contains diagnoses of schizophrenia and 
personality disorder not otherwise specified, with dependent 
traits.  His hospital report from June to July 2000 notes 
complaints of increased feelings of depression, although the 
diagnosis continued to be unchanged from April 2000.

He also continued to be diagnosed with schizophrenia, 
paranoid type, and personality disorder not otherwise 
specified, with dependent traits, in outpatient treatment 
records from August 2002, September 2002, and November 2002.  
In November 2002, he was noted to generally stay in bed all 
the time out of fearfulness.  He was also noted to have 
tangential thought process, and he exhibited paranoid 
ideations about others.

The Veteran continued to be diagnosed with schizophrenia in 
2003.  Significantly, the symptoms he complained of in a May 
2003 psychiatry record include disorganized thoughts, and 
statements that made no sense.  Such symptoms were similar to 
those complained of during active service in December 1980, 
when he told his story in a somewhat disorganized manner.

SSA records contain duplicate VA treatment records and 
records from Ridgeview Psychiatric Hospital and Center which 
note ongoing psychiatric treatment and medication management.

Pursuant to the Board remand, the Veteran underwent a VA 
examination in September 2009.  The report of that 
examination notes that the Veteran has a diagnosis of chronic 
paranoid schizophrenia.  The examiner acknowledged that the 
Veteran was discharged from the U.S. Navy as unsuitable due 
to a personality disorder; however, the examiner felt that it 
is unlikely that the Veteran had a personality disorder 
because of his history of normal social and academic 
functioning prior to and during his first period of military 
service in U.S. Army from 1973 to 1977.  The examiner opined 
that the Veteran's problems in the U.S. Navy during his 
second period of active service are most likely due to early 
symptoms of schizophrenia, which became more manifest soon 
after his discharge from the U.S. Navy.  The examiner stated 
that it is not an unusual presentation for initial symptoms 
of schizophrenia to be interpreted as some other problem.  
The examiner opined that it is at least as likely as not that 
the Veteran's schizophrenic symptoms became manifest during 
his active duty service in the U.S. Navy.  There was no 
problem during the Veteran's U.S. Army service or during the 
time period before the Veteran jointed the military.  The 
examiner determined that the early symptoms, which were 
called a personality disorder, were early schizophrenic 
symptoms that had not "matured" into overt psychosis.  The 
examiner reasoned that early symptoms may be somewhat vague 
and may initially appear to be a personality disorder, an 
adjustment disorder, or a mood disorder.  The Veteran gave a 
history of vague paranoia even when in the U.S. Navy, and the 
Veteran's father indicated that the Veteran heard voices 
during such service.  Finally, the examiner, a psychiatrist, 
pointed out that the age of onset of problems (mid 20s) is 
also more consistent with schizophrenia rather than 
personality disorder.  The claims file, to include the 
Veteran's medical records, was reviewed by the examiner.  

Based upon the medical evidence of record, the Board finds 
that service connection for paranoid schizophrenia is 
warranted.  The service treatment records from the Veteran's 
second period of active service show psychological complaints 
and problems, which the September 2009 VA examiner opined 
were the early symptoms of paranoid schizophrenia.  
Additionally, the post-service medical evidence of record 
shows continuous treatment for the same types psychiatric 
symptoms/problems since service.  The only medical opinion of 
record, that of the September 2009 VA examiner (who examined 
the Veteran and extensively reviewed and commented on the 
medical evidence in the claims file), states that it is at 
least as likely as not that the Veteran's paranoid 
schizophrenia had its onset during service.  A supporting 
rationale was provided.  As such, service connection is 
granted.


ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


